Title: To George Washington from Francis Corbin, 18 July 1798
From: Corbin, Francis
To: Washington, George



Sir
The Reeds Caroline County July 18th 1798.

When I did myself the Honor of replying to your favor, a Week or two ago, I did not imagine that our Country would be ever again bless’d with you as the Commander in chief of her Armies, and therefore I was less reserved in communicating my Father’s sentiments, when he delivered me your letter, than I should otherwise have been.
But finding, Sir, that you are again placed in that (for us happy) situation, I beg leave, as the Ice is so far broken, and that diffidence, which has heretofore restrained me from soliciting your

patronage, is, in some measure, gotten over, with all due submission to offer my humble services to you, either in a civil or military capacity.
In the former I would endeavor to act as your Secretary, or otherwise as you may see fit, in such a manner as to meet your approbation.
In the latter, tho’ wholly unskilled in Tactics, I think I could, with assiduity & attention, render myself equal to the Command of a Regiment in a few months, or to the Rank of a Lt Colonels commission.
Of one thing I can speak with confidence. I shall feel myself perfectly at home in fighting the French. With the greatest Respect and deference, I have the Honor to be, Sir, Yr Mo: Obt & Mo: Hble Servt

Francis Corbin

